Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 7/18/22, Applicant amended claims 1, 7, 10, 16, and 19, canceled no claims, and added no new claims.  Claims 1, 4-10, and 13-19 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for generalizing a segment from user data attributes: generating at least one expression for one or more of the subset of data attributes, wherein the at least one expression includes a normalization function corresponding to at least one of the one or more of the subset of data attributes, wherein the normalization function identifies correlated data attribute values to a data attribute value of the at least one of the one or more of the subset of data attributes, and wherein an expression of the at least one expression comprises a Boolean expression that is configured to identify user identifiers associated with a first attribute and user identifiers associated with a second attribute; and querying the data storage system to identify additional user identifiers to generate the segment of user identifiers using the at least one expression, wherein the expression identifies the additional user identifiers based on data attributes associated with the additional user identifiers, and wherein the querying returns the additional user identifiers that are associated with both the first attribute and the second attribute.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for generalizing a segment from user data attributes.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Responses to Applicant’s Remarks
	Regarding rejections of claims 1, 4-10, and 13-19 under 35 U.S.C> 102 by Chen, Applicant’s amendments reciting generating a segment of user identifiers overcome Chen’s teachings.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        9/2/22